Title: To George Washington from Major General John Sullivan, 26 May 1778
From: Sullivan, John
To: Washington, George


                    
                        Dear General—
                        Providence [R.I.] 26th May 1778
                    
                    I beg leave to inform your Excellency that on the night of the 24th Inst. about six or Seven Hundred British & Hessian Troops at Rhode Island, embark’d on Board two Ships of War, two Tenders, & about Thirty Flatt Bottom’d-Boats, pass’d up the River & Landed before Day between Warren & Poppasquash Point; at the appearance of Day light, they march’d in Two Bodies, one for Warren, & the other for the Head of Kickemuett River, where were about Seventy Flatt Bottom’d Boats, & one of the State Galleys; they burn’d all the Boats but twelve & set Fire to the Galley, which was afterwards Extinguish’d without having done much Injury—They then set Fire to the Meeting House at Warren, & to Seven Dwelling houses, & Retreated towards Bristol, where their ships had fallen Down with the Flatt Bottom’d Boats to receive them—They burnt in Bristol Twenty two Houses, among which is Governor Bradfords—In their Tour, every species of Cruelty was display’d. Twenty of the inhabitants were taken & carried off; almost every House was plunder’d, they made no distinction between their Friends & Foes—some women who had been long noted as their faithfull friends, were compelled by the Bayonett, to Stand while their Buckles were taken from their Shoes, their Rings from their Fingers, their Handkerchiefs from their Necks &c.—I received intelligence of the  Enemys Landing about 8 oClock—The Country was immediately notified—The Troops from this place put in motion, & Lest an attempt might be intended on this place, or upon the Western Shore—some part of the militia was called in to guard the western shore & this place—The residue were order’d to march on towards the Enemy—All those from the Massechusetts were order’d to meet & oppose them—They assembled with great alacrity, & march’d with much Expedition—Colo. Barton was sent on to muster what Troops he could on the Road to assist Colo. Crarys Regiment, which was stationed at Bristol, & had got into the Enemies Rear—Colo. Barton with Colo. Crarys Regiment, & what Force He had Collected, amounting to near two Hundred, attack’d them in their retreat & I beleive did them considerable injury—The Gallant Colo. was dangerously wounded in the action—I arriv’d on the Ground about half past Eleven oClock—The Troops from this place, & A large body of Militia were about two miles in the Rear, coming on, many of which had march’d near twenty miles in less than four Hours—When I came upon the Ground, their Rear had embark’d & been off near an hour—I know nothing of their loss, we had two or three Killed, several wounded, & five taken—I am sorry to inform your Excellency, that notwithstanding my repeated solicitations, there is not A Hundred men sent here from Massechusetts, but Eighty from Newhampshire, & not A Man from Connecticutt; the whole Force here is less than Five Hundred, to defend A shore of near A Hundred miles in Extent—While we remain in this weak Situation, the Enemy will have it in their power to destroy the Towns on the shore one after another, & retreat before any force can be collected to oppose them successfully—I have repeatedly urged this to the States, but without success—I am informed that the Continental Bounty being so high for Soldiers to join the Grand Army, their priviledge of Drawing cloathing at A reasonable rate, & those in this Department having so small A bounty, compared to the other, & having no certainty that they can draw cloathing, but at an extravigant Price, prefer going into the Grand Army.
                    I have again wrote by express, to the several New England States, informing them of our situation & of the advantages the enemy have taken of it; hope it may have A good Effect—I cannot help observing that the place for laying up the Boats was very injudiciously chosen—I was about to move them when I first came to this Post, but upon examination, found not one of them would swim—I employ’d A number of Carpenters to repair them with A view of moving them up Taunton River where they would have been safe, but before this could be Effected, they were destroy’d; One of the State Galleys, man’d with thirteen men was taken yesterday morning at Gardiners neck by one of  the Enemies Galleys which rowed up to her in the night—Sir I have the Honour to be with much Esteem your Excellency’s most Obdt Servt
                    
                        Jno. Sullivan
                    
                